

117 HR 2453 IH: Driving for Opportunity Act of 2021
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2453IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Ms. Scanlon (for herself, Mr. Fitzpatrick, Ms. Moore of Wisconsin, and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide grants to States that do not suspend, revoke, or refuse to renew a driver’s license of a person or refuse to renew a registration of a motor vehicle for failure to pay a civil or criminal fine or fee, and for other purposes.1.Short titleThis Act may be cited as the Driving for Opportunity Act of 2021.2.FindingsCongress finds the following:(1)Driving a vehicle is an essential aspect of the daily lives of most people in the United States.(2)Driving is often required to access jobs and healthcare, take care of family, get groceries, and fulfill other basic responsibilities.(3)In many small cities, towns, and rural areas that do not have public transportation and ridesharing alternatives, driving is often the only realistic means of transportation.(4)Even in cities with public transportation and ridesharing options, individuals vulnerable to infection during the COVID–19 pandemic and those complying with public health guidance regarding social distancing are increasingly reliant on driving as their primary means of transportation for essential travel.(5)In the United States, millions of Americans have had their driver’s licenses suspended for unpaid court fines and fees.(6)A person whose driver’s license is suspended or revoked for unpaid fines and fees will often find it more difficult to earn a living and therefore pay the debt owed to the government.(7)The barrier to employment posed by driver’s license suspensions and revocations for unpaid fines and fees is especially problematic during the COVID–19 pandemic, when the unemployment rate is the highest it has been since the Great Depression.(8)Drunk and dangerous driving are some of the leading causes of death and serious bodily injury in the United States, and promoting safety on the roads is a legitimate, necessary, and core governmental function. Suspending a license for unsafe driving conduct presents different considerations than suspending a license for unpaid fines and fees. Suspending a license for unsafe driving is an appropriate tool to protect public safety. Policymakers also may consider alternatives to suspension of a license for unsafe driving such as ignition interlock device programs.(9)According to the National Highway Traffic Safety Administration, every year on average, over 34,000 people are killed and 2,400,000 more people are injured in motor vehicle crashes. Some of the major causes of these crashes include speeding, impaired driving, and distracted driving. Nearly half of passenger vehicle occupants killed in crashes are unrestrained. The societal harm caused by motor vehicle crashes has been valued at $836 billion annually. The enactment of, enforcement of, and education regarding traffic laws are key to addressing unsafe behavior and promoting public safety.(10)However, most driver’s license suspensions are not based on the need to protect public safety.(11)In the State of Florida, 1,100,000 residents received a suspension notice for unpaid fines and fees in 2017 alone.(12)Between 2010 and 2017, all but 3 States increased the amount of fines and fees for civil and criminal violations.(13)In the United States, 40 percent of all driver’s license suspensions are issued for conduct that was unrelated to driving.(14)In 2015, the State of Washington calculated that State troopers spent 70,848 hours dealing with license suspensions for non-driving offenses.(15)The American Association of Motor Vehicle Administrators estimated that arresting a person for driving with a suspended license can take 9 hours of an officer’s time, including waiting for a tow truck, transporting an individual to jail, filling out paperwork, making a court appearance, and other administrative duties and accordingly Washington State Patrol Chief John Batiste called non-driving suspensions a drain on the system as a whole.(16)The Colorado Department of Motor Vehicles determined that suspending driver’s licenses for offenses unrelated to driving consumed 8,566 hours per year of staff time in the Department.(17)Many States impose a significant fee for reinstating a suspended driver’s license, such as Alabama, where the fee is $275.(18)Driving on a suspended license is one of the most common criminal charges in jurisdictions across the country.(19)Seventy-five percent of those with suspended licenses report continuing to drive.(20)It is more likely that those people are also driving without insurance due to the costs and restrictions associated with obtaining auto insurance on a suspended license, thereby placing a greater financial burden on other drivers when a driver with a suspended license causes an accident.(21)The American Association of Motor Vehicle Administrators has concluded the following: Drivers who have been suspended for social non-conformance-related offenses are often trapped within the system. Some cannot afford to pay the original fines, and may lose their ability to legally get to and from work as a result of the suspension. Many make the decision to drive while suspended. The suspension results in increased financial obligations through new requirements such as reinstatement fees, court costs, and other penalties. While there is a clear societal interest in keeping those who are unfit to drive off the roads, broadly restricting licenses for violations unrelated to an individual’s ability to drive safely may do more harm than good. This is especially true in areas of the country that lack alternative means of transportation. For those individuals, a valid driver license can be a means to survive. Local communities, employers, and employees all experience negative consequences as a result of social non-conformity suspensions, including unemployment, lower wages, fewer employment opportunities and hiring choices, and increased insurance costs..(22)A report by the Harvard Law School Criminal Justice Policy Program concluded the following: The suspension of a driver’s or professional license is one of the most pervasive poverty traps for poor people assessed a fine that they cannot afford to pay. The practice is widespread. Nearly 40 percent of license suspensions nationwide stem from unpaid fines, missed child support payments, and drug offenses—not from unsafe or intoxicated driving or failing to obtain automotive insurance. Suspension of a driver’s or professional licenses is hugely counterproductive; it punishes non-payment by taking away a person’s means for making a living. License suspension programs are also expensive for States to run and they distract law enforcement efforts from priorities related to public safety. License suspensions may also be unconstitutional if the license was suspended before the judge determined the defendant had the ability to pay the criminal justice debt..3.Grants for driver’s licenses reinstatement programs(a)In generalSubpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended—(1)in section 501(a) (34 U.S.C. 10152(a)), by adding at the end the following:(3)Grants for driver’s license reinstatement programs(A)In generalIn addition to grants made under paragraph (1), the Attorney General may make grants to States described in subparagraph (B) to cover costs incurred by the State to reinstate driver’s licenses previously suspended for unpaid fines and fees.(B)States describedA State described in this subparagraph is a State that—(i)does not have in effect any State or local law that permits—(I)the suspension or revocation of, or refusal to renew, a driver’s license of an individual based on the individual’s failure to pay a civil or criminal fine or fee; or(II)the refusal to renew the registration of a motor vehicle based on the owner’s failure to pay a civil or criminal fine or fee; and(ii)during the 3-year period ending on the date on which the State applies for or receives a grant under this paragraph, has repealed a State or local law that permitted the suspension or revocation of, or refusal to renew, driver’s licenses or the registration of a motor vehicle based on the failure to pay civil or criminal fines or fees.(C)CriteriaThe Attorney General shall award grants under this section to eligible States that submit a plan to reinstate driver’s licenses previously suspended for unpaid fines and fees—(i)to maximize the number of individuals with suspended driver’s licenses eligible to have driving privileges reinstated or regained;(ii)to provide assistance to individuals living in areas where public transportation options are limited; and(iii)to ease the burden on States where the State or local law described in subparagraph (B) was in effect during the 3-year period ending on the date on which a State applies for a grant under this paragraph in accordance with section 502.(D)AmountEach grant awarded under this paragraph shall be not greater than 5 percent of the amount allocated to the State in accordance with the formula established under section 505.(E)ReportNot later than 1 year after the date on which a grant is made to a State under this paragraph, the State shall submit to the Attorney General a report that describes the program implemented under subparagraph (A), including with respect to—(i)the population served by the program;(ii)the number of driver’s licenses reinstated under the program; and(iii)all costs to the State of the program, including how the grants under this paragraph were spent to defray such costs.; and(2)in section 508—(A)by striking There and inserting (a) In General.—There; and(B)by adding at the end the following:(b)Driver’s license reinstatement programsThere is authorized to be appropriated to carry out section 501(a)(3) $20,000,000 for each of fiscal years 2022 through 2026..(b)Repeal(1)In generalSection 159 of title 23, United States Code, is repealed.(2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 159.4.GAO study(a)StudyThe Comptroller General of the United States shall conduct a study of the implementation of the grant program in paragraph (3) of section 501(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)), as added by section 3(a) of this Act, that— (1)includes what is known about the effect of repealing State laws, in selected States, that had permitted the suspension or revocation of, or refusal to renew, driver’s licenses or the registration of a motor vehicle based on the failure to pay civil or criminal fines or fees, including such factors, to the extent information is available, as—(A)the collection of fines and fees;(B)the usage of law enforcement resources;(C)economic mobility and unemployment;(D)rates of enforcement of traffic safety laws through the tracking of number of summonses and violations issued (including those related to automated enforcement technologies);(E)the use of suspensions for public safety-related reasons (including reckless driving, speeding, and driving under the influence);(F)safety-critical traffic events (including in localities with automated enforcement programs);(G)the rates of license suspensions and proportion of unlicensed drivers;(H)racial and geographic disparities; and(I)administrative costs (including costs associated with the collection of fines and fees and with the reinstatement of driver’s licenses); and(2)includes what is known about—(A)existing alternatives to driver’s license suspension as methods of enforcement and collection of unpaid fines and fees; and(B)existing alternatives to traditional driver’s license suspension for certain kinds of unsafe driving, including models that allow drivers to continue to drive legally while pursuing driver improvement opportunities.(b)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on the Judiciary and the Committee on Environment and Public Works of the Senate and the Committee on the Judiciary and the Committee on Transportation and Infrastructure of the House of Representatives a report on the study required under subsection (a).